Title: [Diary entry: 2 December 1786]
From: Washington, George
To: 

Saturday 2d. Mercury at 35 in the Morning—46 at Noon and 45 at Night.  Wind at No. West very early in the Morning—after which it turned calm and then came out pretty brisk from Southward. Finished running round the Fields of Manleys and French’s and rid afterwards to Dogue run and Muddy hole plantations. Measured at the latter 19 Barrls. of long Corn & 6 of Short which with the 42 Measured there on Thursday last makes 67 out of that cut and 201 Barrls. in all made at the Plantation this year.